ADELMAN, District Judge,
concurring in part and dissenting in part:
I concur in the judgment insofar as it grants the petition in part and remands to *888the EPA. I agree that the NRDC has standing to challenge the EPA’s conditional registration of AGS-20 and join Part III of the majority opinion. I also agree that because the EPA inexplicably stated that all calculated MOEs are greater than the target MOE of 1,000, when in fact the calculated MOE for aggregate dermal and oral contact for toddlers exposed to AGS-20 treated textiles is equal to 1,000, the EPA’s order conditionally registering AGS-20 is not supported by substantial evidence. I dissent from the judgment insofar as it purports to deny the petition in part.
First, I think that under the majority’s reasoning in Part IV.B of its opinion, the petition must be granted in full. As the majority explains, the EPA’s conclusion that aggregate dermal and oral exposure to textiles surface-coated with AGS-20 poses no risk concern is not supported by substantial evidence. That being so, it follows that the EPA has failed to demonstrate that its determination that AGS-20 will not have an unreasonable adverse effect on the environment is supported by substantial evidence. Accordingly, the EPA’s conditional registration of AGS-20 cannot stand. 7 U.S.C. § 136(a)(c)(7)(C). Because the only relief requested in the NRDC’s petition is setting aside the conditional registration, see Pet. at 2, it follows that the NRDC’s petition should be granted in full.
It is likely that the majority thinks it appropriate to deny the petition in part because it has ruled against the NRDC on the other issues raised in its briefs. But the other issues raised in the NRDC’s briefs are not alternative claims for relief; they are alternative reasons for granting the only relief requested in the petition— vacating the conditional registration of AGS-20. Thus, unless the majority thinks that some part of the conditional registration of AGS-20 has survived its conclusion in Part IV.B, the NRDC’s petition should be granted in full. And if the majority does think that some part of the conditional registration has survived, I would ask it to identify that part. It seems to me that the conditional registration does not contain any “parts” at all — either AGS20 is conditionally registered or it is not — and that therefore nothing could have survived the majority’s conclusion in Part IV.B.
Another way of looking at this is that the majority seems to be affirming part of the EPA’s reasoning in support of its decision to conditionally register AGS-20 rather than part of the order granting conditional registration. But appellate courts review decisions, judgments, orders, and decrees — not opinions, factual findings, reasoning, or explanations. Weissman v. Quail Lodge, Inc., 179 F.3d 1194, 1200 (9th Cir.1999) (quoting In re Williams, 156 F.3d 86, 90 (1st Cir.1998)); see also 7 U.S.C. § 136n(b) (court has jurisdiction to “affirm or set aside the order complained of in whole or in part” (emphasis added)). Here, because of the majority’s conclusion in Part IV.B, the conditional-registration order should be vacated in full, even if the majority believes that some parts of the EPA’s reasoning in support of its decision to issue that order are sound.
I also disagree with the majority’s decision to comment on the other issues raised by the NRDC. As noted, those issues are alternative grounds for setting aside the EPA’s conditional registration of AGS-20. Because the majority has already concluded in Part IV.B that the conditional registration must be set aside, it is unnecessary to comment on the alternative grounds. The majority likely chooses to address the issues because it believes that doing so will provide guidance for the EPA on remand and prevent relitigation. However, it is not clear to me that the majority’s unnec*889essarily addressing those issues will serve as guidance or prevent relitigation. Because it was not necessary for the majority to address the issues, its comments on them are dicta, and thus it is questionable whether the majority’s resolution of the issues will be binding in a subsequent case. Thus, the NRDC or some other injured party might be entitled to relitigate them. For the same reason, the EPA cannot accept the majority’s comments as guidance — the EPA cannot be sure that those comments will be binding in a subsequent case. Moreover, the majority’s choosing to comment on the issues might lead to unnecessary further litigation. Even though the NRDC has won its case, it might feel the need to seek further review of the majority’s unnecessary comments either in this court or in the Supreme Court. Yet, if the case were simply remanded to the EPA on the basis identified by the majority in Part IV.B, the additional issues raised by the NRDC might be rendered moot: the EPA might decide to deny conditional registration of AGS-20 because of the risk concern to toddlers identified by the majority or because of some new information about AGS-20 that has come to light since the EPA last considered the matter. For these reasons, I think the most prudent course is to simply remand to the agency on the ground stated by the majority in Part IV.B. Should the EPA reissue a conditional-registration order and stand by its current reasoning on the other issues raised by the NRDC, those issues can be addressed at that time.
I also disagree with the majority’s resolution of the NRDC’s other issues. The first of these involves the EPA’s decision to use toddlers rather than infants as the most vulnerable subpopulation. The NRDC contends that this decision is not supported by substantial evidence.1 The majority finds that the decision is supported by substantial evidence for two reasons: (1) the EPA has in the past used toddlers as the most vulnerable subpopulation, and (2) toddlers behave in ways that make them more vulnerable to AGS-20 exposure than infants.
It is important to emphasize that the EPA does not explain in the decision document why it decided that toddlers are the most vulnerable subpopulation. The EPA does not say that it made this decision in order to remain consistent with its past practices' or' because toddlers behave in ways that make them more vulnerable to AGS-20 exposure than infants. The lack of an explanation for this key assumption should be' enough to require that the EPA’s decision be set aside. As the majority recognizes, Maj. Op. at 877, “[i]t is well-established that an agency’s action must be upheld, if at all, on the basis articulated by the agency itself.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 50, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983). Here, the EPA has articulated no basis for selecting toddlers as'the most vulnerable subpopulation. The basis that the majority adopts is one articulated by the agency’s appellate counsel in his briefs. See Resp. Answering Br. at 48-51. But the Supreme Court has expressly stated that “the courts may not accept appellate counsel’s post hoc rationalizations for agency action.” Motor Vehicle Mfrs., 463 U.S. at 50, 103 S.Ct. 2856.
Moreover, I find it puzzling that the majority thinks that the EPA’s decision to select toddlers as the most vulnerable sub-population is supported by substantial evi*890dence, in part, because that decision is “consistent with EPA’s practices.” Maj. Op. at 880. Why should it matter that the decision is consistent with EPA’s practices? Maybe it would matter if the EPA could point to some agency document indicating that the agency had studied the issue and determined that the agency should use toddlers as the most vulnerable subpopulation when assessing the risk associated with pesticide exposure, but the agency has pointed to no such document. Instead, the EPA points to a document indicating that the agency has drafted a standard operating procedure providing that, in pesticide assessments, the effects of dermal and non-dietary oral exposures on toddlers should be considered. But this standard operating procedure does not state that the agency should always select toddlers as the most vulnerable subpopulation in pesticide assessments. Rather, it states that toddlers may be used to represent the one-to-six-year-old age group and that they may be assumed to weigh fifteen kilograms. See .Standard Operating Procedures (SOPs) for Residential Exposure Assessments at 109 (Dec. 19, 1997). There is no analysis in this document supporting the conclusion that the one-to-six-year-old age group should be assumed to be the subpopulation most vulnerable to pesticide exposure. Thus, to the extent the agency has a “practice” of using toddlers as the most vulnerable subpopulation in pesticide assessments, that practice appears to be nothing more than a naked assumption unsupported by substantial evidence.
The other reason the majority cites in upholding the agency’s decision is that toddlers are likely to receive more exposure to AGS-20 than infants because toddlers are likely to chew on clothing treated with AGS-20 more aggressively than infants. Maj. Op. at 880. Again, however, the EPA never states in the decision document that it decided to use toddlers as the most vulnerable subpopulation for this reason. Moreover, as the majority recognizes, certain characteristics of infants might cause them to be more vulnerable than toddlers despite their inability to chew as aggressively: infants spend more time resting on a single piece of cloth than toddlers, and because infants weigh less than toddlers, they are more vulnerable to smaller exposures. Maj. Op. at 880. Thus, there are “tradeoffs” to consider when selecting the most vulnerable subpopulation. Maj. Op. at 880. If the EPA had considered these tradeoffs and concluded that toddlers are more vulnerable than infants, then I would agree with the majority that the EPA’s decision was supported by substantial evidence — the EPA would have applied its expertise, to which we must defer. But once again, I must emphasize that the agency did no such thing. It is the majority, not the EPA, that has evaluated the tradeoffs and concluded that toddlers are the most vulnerable subpopulation. Maj. Op. at 880-81.
The remaining issue involves the EPA’s decision to ignore potential sources of na-nosilver other than AGS-20 when determining whether use of AGS-20 would cause unreasonable adverse effects. The majority upholds this decision for two reasons: (1) the EPA is “not obligated by statute” to conduct an aggregate risk assessment when considering whether to conditionally register a pesticide, Maj. Op. at 885, and (2) the EPA’s decision to not conduct an aggregate risk assessment involving sources of nanosilver exposure other than AGS-20 is supported by substantial evidence, Maj. Op. at 885. Here, I must confess that I find the majority’s approach confusing. If the EPA is “not obligated by statute” to conduct an aggregate risk assessment, why does the majority also consider whether the EPA’s decision to not conduct one was supported by *891substantial evidence? In any event, ■ as explained below, I would hold that the EPA is obligated by statute to consider whether the pesticide under review will combine with other similar substances in the environment to cause an unreasonable adverse effect. I would also hold that the EPA’s failure to consider the effects of aggregate exposure to AGS-20 and other sources of nanosilver is inexcusable.
The majority’s holding that the EPA is not obligated by statute to conduct an aggregate risk assessment involves statutory interpretation. Thus, I examine the statute’s plain meaning. See, e.g., United States v. Flores, 729 F.3d 910, 914 (9th Cir.2013) (“The interpretation of a statutory provision must begin with the plain meaning of its language” (internal quotation marks and citation omitted)). FIFRA states that the EPA may conditionally register a pesticide “only if the Administrator determines that use of the pesticide during [the conditional-registration] period will not cause any unreasonable adverse effect on the environment and that use of the pesticide is in the public interest.” 7 U.S.C. § 136a(c)(7)(C). The term “unreasonable adverse effect” means, among other things, “any unreasonable risk to man or the environment” 7 U.S.C. § 136(bb). It is plain to me that if use of a pesticide will cause aggregate exposure to a certain substance or family of related substances to reach dangerous levels, then use of that pesticide has the potential to cause an unreasonable risk to man or the environment. Thus, the plain text of the FIFRA requires the EPA to study whether aggregate exposure will result in an unreasonable adverse effect.
The majority reasons that because Congress did not expressly state in the FI-FRA that the EPA must consider risks caused by aggregate exposure, like it did in a different statute, it must have intended for the EPA to ignore that risk when evaluating pesticides for conditional registration. The majority is essentially telling us that Congress would have wanted the EPA to approve the use of a pesticide even if its use could, when combined with uses of other substances, result in unreasonably harmful effects on the environment. I think it is obvious that Congress, in instructing the EPA to approve the use of a pesticide “only if’ it determines that such use will not cause any unreasonable adverse effect on the environment, had no such intent.
, The majority also reasons that the EPA’s decision to ignore the effects of aggregate exposure to nanosilvers was supported by substantial evidence. The majority seems to think that because the EPA did not have sufficient information to form any-firm conclusions about the effects of aggregate exposure to AGS-20 and other nanosilvers, it was permitted to ignore the risk that such aggregate exposure could result in unreasonable adverse effects. Maj. Op. at 886-87. I think the majority has things backwards. The FI-FRA states that the EPA may conditionally register a pesticide “only if’ it first determines that use of the pesticide “will not cause” any unreasonable adverse effect. 7 U.S.C. § 136a(c)(7)(C). It follows from this that if the EPA lacks information to determine whether use of a pesticide will cause an unreasonable adverse effect, then the EPA’s only option is to deny conditional registration. The majority’s approach would be sound only if the FI-FRA stated that the EPA may grant conditional registration “unless” it determines that use of the pesticide “will cause” an unreasonable adverse effect. As the FI-FRA does not so state, I would hold that the EPA may not conditionally register a pesticide when it has no idea whether use of that pesticide will, when aggregated *892with other substances in the environment, cause unreasonable harm.

. I agree with the majority that the NRDC did not forfeit the argument that the EPA’s decision to use toddlers rather than infants as the most vulnerable subpopulation is not supported by substantial evidence. See Maj. Op. at 879 n. 3.